Citation Nr: 0802371	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  05-30 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Sheila F. Campbell, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to May 
1976.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In April 2006, to support his claim, the veteran and his wife 
testified at a hearing at the RO before a Veterans Law Judge 
(VLJ) of the Board - also referred to as a "travel Board" 
hearing.  Then in August 2007, the Board remanded this case 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.  
The AMC completed that development (including considering new 
medical evidence), continued to deny the claim, and returned 
the case to the Board for further appellate consideration.

Thereafter, in a November 2007 letter, the Board informed the 
veteran that the VLJ who had conducted his hearing was no 
longer employed by the Board (having retired), and thus, he 
had the option of having another hearing with a VLJ that will 
ultimately decide his appeal.  He responded later in November 
2007 that he did not want another hearing, and that he wants 
VA to consider his appeal based on the evidence of record.  
See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (2007).

The Board also sees that an October 1995 record indicates the 
veteran receives Social Security Administration (SSA) 
benefits.  But he noted in a June 2006 private treatment 
record under the medical history portion that he receives 
those SSA benefits only for his paranoid schizophrenia - so 
not because of his low back disability at issue.  The Board 
would only have an obligation to obtain those records if they 
were relevant to his appeal, which, even according to him, 
they are not.  38 C.F.R. § 3.159(c)(2); see also Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).




FINDINGS OF FACT

1.  Although the veteran's service medical records note 
complaints of back pain, there is no evidence he sustained a 
back injury in service.

2.  In the only opinion thus far to address the etiology of 
the veteran's current low back disability, a VA examiner 
determined the veteran's lumbar spine arthritis bears no 
relationship to his military service.


CONCLUSION OF LAW

The veteran's lumbar spine arthritis was not incurred in or 
aggravated during service and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO in March, June, and July 2004 (1) informed the veteran 
about the information and evidence not of record that is 
necessary to substantiate his claim; (2) informed him about 
the information and evidence that VA would obtain and assist 
him in obtaining; (3) informed him about the information and 
evidence he was expected to provide; and (4) requested that 
he provide any evidence in his possession pertaining to his 
claim, or something to the effect that he should 
"give us everything you've got pertaining to your claim[]."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
sent a Dingess letter in March 2006.

The Federal Circuit Court recently held that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also, Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of the notice is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claim under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the veteran and his representative.  
In addition, VA furnished the veteran a compensation 
examination to determine the etiology of his lumbar spine 
arthritis - and, more specifically, whether it is related to 
his military service.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  Accordingly, the Board finds that 
no further assistance is needed to meet the requirements of 
the VCAA or Court.

Entitlement to Service Connection for Lumbar Spine Arthritis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Certain conditions involving what are generally recognized as 
diseases of a chronic nature, such as arthritis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records show complaints of and 
treatment for lower back pain in February and March 1976, but 
no apparent trauma in service.  In addition, x-rays in March 
1976 revealed no abnormality.  Another service medical record 
in March 1976 found his gait was within normal limits, 
bilateral range of motion, good flexion, extension, and 
rotation with questionable ideology.  Equally significant, 
the report of his separation examination in January 1976 
had noted that his spine and other musculoskeletal were all 
unremarkable, within normal limits.  

The veteran contended during his April 2006 hearing that, in 
the past, VA had awarded service connection for his back 
injury and subsequently withdrew it.  In fact, a May 1977 
rating decision granted service connection for low back pain 
of psychogenic etiology and assigned a 10 percent rating 
retroactively from May 6, 1976.  A March 1977 VA examination 
indicated that his complaints of lower back pain were due to 
his psychophysiological nature, so in a July 1983 rating 
decision the diagnosis of his service-connected disability 
was changed to paranoid schizophrenia but still included his 
symptoms of low back pain of psychogenic etiology.

None of the veteran's VA examinations in March 1977, April 
1977, and April 1979 provide a diagnosis of a low back 
disorder other than indicating he had back pain due to a 
psychiatric problem.  For example, during the April 1977 VA 
examination, he complained of low back pain since February 
1976, despite denying any trauma to the lumbar segment of his 
spine.  Objective findings noted no limitation of range of 
movement of the back, and X-rays were negative.  During his 
hospital course, the veteran exhibited no limitation 
whatsoever due to his back and never appeared to be in any 
significant back pain.  The examiner diagnosed low back pain 
of psychogenic etiology.  

Private treatment records in June 1976 show a diagnosis of 
and treatment for myositis of the low back.  However, follow-
up X-rays for this condition in March 1977 revealed that the 
veteran's lumbosacral spine was normal and that, if there had 
been an injury to this site, it had certainly healed with 
little or no residual.  Those X-rays are probative evidence 
against his claim as they show no residual injury from 
service, sever any notion of continuity of symptomatology, 
and indicate he did not have arthritis within the required 
one-year presumptive period after service.



Moreover, a contemporaneous March 1977 VA examination found 
no evidence of scoliosis, kyphosis, or exaggerated lumbar 
lordosis.  Objective findings noted a good reciprocal gait 
but a slow walk.  Indeed, the examiner opined that the 
veteran did not have an active orthopedic disease nor was 
there a history of any incident or trauma to the thoracic or 
lumbar spine.  As a result, the examiner concluded the 
veteran's difficulties were not of an orthopedic nature, but 
of a psychophysiological nature.  

In addition, an April 1979 VA examination noted the veteran 
had full range of motion of the lumbar and cervical spine.  
All four extremities demonstrated a normal range of motion.  
There also was no neuromuscular defect that could be elicited 
on gross examination and no manipulation of the back produced 
any reaction of pain.  All reflexes were within normal 
limits.  X-rays continued to be negative, showing no 
significant changes from a previous study in February 1978.

The veteran did not mention lower back problems again until 
2004 with his private physician, Dr. D.M.  After a February 
2004 MRI report, Dr. D.M. found degenerative changes of the 
lumbar spine with degenerative foraminal narrowing 
bilaterally at the L5-S1 level.  

As already alluded to, to determine the etiology of his 
lumbar spine arthritis - and, more specifically, whether it 
is somehow attributable to his military service, VA furnished 
the veteran a compensation examination in September 2004.  
During the evaluation, the veteran denied any functional 
losses, hospitalizations, or incapacitating episodes in the 
past 12 months.  He also denied undergoing any back surgery 
or wearing a back brace.  Objective findings indicated 
tenderness to palpation at the L4-L5 level and midline.  
Forward flexion was to 75 degrees, backward extension was to 
10 degrees, lateral rotation was to 20 degrees, and rotation 
was to 30 degrees.  Repetitive movement and fatigue do not 
alter the measurements given.  The examiner diagnosed alleged 
lumbar spine arthritis pending X-ray evidence.  But the X-
rays revealed no significant abnormality other than 
indicating the spine was slightly tilted to the left.  More 
importantly, the examiner concluded it is more likely than 
not that the veteran's low back problems are the result of 
the normal aging process more than anything that occurred in 
the service as his exam and X-rays at that time were normal.  
The examiner also noted that a definite answer could not be 
given without resorting to conjecture due to the absence of 
the claims file at the time of the examination.  
Consequently, the examiner provided an addendum in October 
2004 to clarify his medical opinion.  After reviewing the 
veteran's service medical records and the February 2004 MRI 
report, the examiner indicated that his opinion remained 
unchanged - that the veteran's current back problems are the 
result of the normal aging process rather than service.

VA also received private treatment records from Dr. W.R. from 
June 2006.  These outpatient treatment records show a history 
of lower back pain allegedly originating from the military in 
1976.  Objective findings indicated tenderness of the lower 
cervical vertebrae and almost full range of motion.  The 
examiner also found mild scoliosis with forward bending at 
the waist involving the dorsal spine.  He diagnosed chronic 
low back pain, intermittent cervical pain, decreased range of 
motion of the c-spine in rotation, and restricted motion of 
the lumber spine.

As he acknowledged in his records, Dr. W.R. reported the 
history of lower back pain based on the veteran's account.  
Where a doctor relies on the history provided by the veteran, 
the diagnosis of "chronic pain by history" is no more 
probative than the veteran's claim.  See Swann v. Brown, 5 
Vet. App. 229 (1993); Coghill v. Brown, 8 Vet. App. 342 
(1995).  Moreover, neither Dr. W.R. nor Dr. D.M. linked this 
condition to the veteran's military service.  Saying the 
veteran has a history of chronic low back pain, even if 
indeed true, is not tantamount to saying his low back pain is 
traceable to his military service.



Establishing entitlement to service connection not only 
involves proving one has the condition claimed, but also 
showing it is related to military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See also, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
This simply has not been done in this instance.

Hence, while the evidence shows the veteran complained of low 
back pain in service and was treated for myositis (not 
arthritis) shortly after service, the other evidence in 
connection with this claim shows his currently diagnosed 
lumbar spine arthritis is unrelated to the low back 
complaints in service and shortly after service.  The 
arthritis has been attributed by the VA examiner, instead, 
more to the simple process of aging.  The veteran aged 
irrespective of his military service.  As a result, the 
evidence does not show his low back pain in service bears any 
correlation to his current disability.

In addition, the Board notes that the veteran indicated 
during his April 2006 travel Board hearing that he is taking 
the same pain medication (Robaxin) now as prescribed to him 
during military service in 1976.  However, upon further 
questioning, he revealed that he did not start taking Robaxin 
again until 2004, the same year of his diagnosis for lumbar 
spine arthritis by Dr. D.M.  Hence, his hearing testimony 
provides probative evidence against his claim.

With respect to the unsubstantiated allegations by the 
veteran and his wife, a layman is generally incapable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  


Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim for service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

But unlike the varicose veins in Barr or dislocated shoulder 
in Jandreau, lumbar spine arthritis is not a condition 
capable of lay diagnosis, much less the type of condition 
that can be causally related to service.  See Espiritu and 
Woelhaert v. Nicholson, No. 05-2302 (U.S. Vet. App. 
August 24, 2007).  See, too, 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, indicating arthritis must be objectively confirmed 
by X-ray).

For these reasons and bases, the claim for service connection 
for lumbar spine arthritis must be denied because the 
preponderance of the evidence is unfavorable - in turn 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).




ORDER

The appeal is denied.



_________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


